Citation Nr: 1129898	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied an apportionment of the Veteran's disability compensation benefits for the support of the Veteran's spouse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through her October 2006 claim, August 2007 Notice of Disagreement, April 2008 substantive appeal, and various claims submissions received by VA in June 2007, June 2008, and July 2009, the appellant, who is the Veteran's spouse, seeks apportionment of the Veteran's disability compensation benefits.

A claim for an apportionment is a "simultaneously contested claim" which is subject to special procedural regulations.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as the parties' rights to a hearing and representation.  Under 38 C.F.R. § 19.101, after a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of a Statement of the Case.  Pursuant to 38 C.F.R. § 19.102, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A.  In addition, if a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

The Board notes in this case that the Veteran has not been provided with copies of any claims submissions, decisions, or other documentation concerning the appellant's entitlement to an apportionment of the Veteran's disability compensation benefits.  In this regard, the Veteran has not been provided copies of the appellant's October 2006 claim, RO's July 2007 decision letter, appellant's August 2007 Notice of Disagreement, RO's January 2008 Statement of the Case, and the appellant's April 2008 substantive appeal.  In order to ensure that both the appellant and the Veteran have received proper notice of the apportionment issue in this appeal, and to afford the appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for the development below.

Accordingly, the case is REMANDED for the following action:

1.  In order to ensure that all contested claims procedures have been followed, the appellant and the Veteran should be provided a letter specifically notifying each party of the contested claim as to the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as hearing and representation rights.

The Veteran should also be provided with copies of the appellant's October 2006 claim, RO's July 2007 decision letter, appellant's August 2007 Notice of Disagreement, RO's January 2008 Statement of the Case, and the appellant's April 2008 substantive appeal.  Copies of the same should be mailed to the Veteran at his address of record.  The Veteran and his representative should then be provided the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing.

2.  The RO should schedule a hearing before the Board, if one is requested.  In accordance with 38 C.F.R. § 20.713, the appellant as well as the Veteran and his representative, should be notified of the hearing date. Each party and their respective representatives should be afforded the opportunity to present evidence and argument at that time.

3.  Following completion of the above action, the RO should review the appellant's claim and prepare a formal decision.  Thereafter, the parties in interest and their respective representatives (if any) should be issued a Supplemental Statement of the Case which includes a summary of all recent evidence.  The RO should give all interested parties the appropriate period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


